           Case 1:20-cr-00217-GHW Document 29 Filed 08/12/20 Page 1 of 1
                                           U.S. Department of Justice
  [Type text]
                                                        United States Attorney
                                                        Southern District of New York

                                                        The Silvio J. Mollo Building   USDC SDNY
MEMORANDUM ENDORSED                                     One Saint Andrew’s Plaza
                                                                                       DOCUMENT
                                                        New York, New York 10007
                                                                                       ELECTRONICALLY FILED
                                                        August 5, 2020                 DOC #:
  VIA ECF                                                                              DATE FILED: 8/12/2020

  The Honorable Gregory H. Woods
  United States District Judge
  Southern District of New York
  500 Pearl Street
  New York, New York 10007

         Re:     United States v. Acevedo Molina, 20 Cr. 217 (GHW)

  Dear Judge Woods:

          The Government respectfully writes on behalf of the parties to request that the Court
  schedule a change of plea hearing in the above-referenced case. As the Court is aware, under the
  CARES Act, a plea proceeding may take place by video- or teleconference, with the consent of
  the defendant and a finding by the district court judge that further delay of the proceeding will
  result in serious harm to the interests of justice. In this case, the defendant consents to a remote
  plea. According to the stipulated Guidelines calculation in the defendant’s plea agreement, the
  defendant faces a Guidelines range of 27 to 33 months’ incarceration. The Government
  understands that defense counsel expects to argue for a sentence of time served based on several
  factors, including the nature of the offense, the defendant’s role in the offense, and the defendant’s
  lack of criminal history. Although the Government currently intends to argue that a sentence
  within the Guidelines range is appropriate, the Government agrees that a potential sentence of time
  served may serve as an adequate basis for a remote proceeding under the CARES Act.
  Accordingly, if Court is inclined to take the plea remotely, the parties respectfully request that the
  Court make the necessary CARES Act finding at the beginning of the proceeding, allowing the
  plea to proceed by video- or teleconference. If the Court is inclined to take the plea in person, the
  parties respectfully request that the Court schedule the plea for the week of September 8, 2020, or
  a convenient date thereafter.

                                                 Respectfully submitted,

                                                 AUDREY STRAUSS
                                                 Acting United States Attorney

                                             By: _____________________________
                                                Timothy Capozzi
                                                Assistant United States Attorney

  cc:    Mark Gombiner, Esq.          Application granted. The Court will hold a change of plea hearing
                                      on September 8, 2020 at 2:30 p.m. in Courtroom 12C, Daniel
                                      Patrick Moynihan United States Courthouse, 500 Pearl Street,
                                      New York, NY 10007.
                                      SO ORDERED
                                      August 12, 2020
